DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Siess (US 20200038567).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
Regarding claim 1, Siess discloses n intravascular blood pump system 50 comprising: an intravascular blood pump 50 comprising: a catheter 10 having a proximal end (area by element 29) and a distal end (area by element 55, as seen in Fig. 2); a pump housing 51, 52 coupled to the distal end of the catheter (Fig. 2, section 0078, The rotary pumping device comprises a motor section and a pump section located at an axial distance therefrom. A flow cannula is connected to the pump section at its one end, extends from the pump section and has an inflow cage located at its other end. The inflow cage 54 has attached thereto a soft and flexible tip); a rotor 58 positioned at least partially in the pump housing, the rotor configured to be rotatably driven (Fig. 2, section 0078, The drive shaft drives an impeller as a thrust element by means of which, during operation of the rotary pumping device, blood can be sucked through the inflow cage and discharged through the outlet openings); and a cannula 53 coupled to the pump housing (Fig. 2, Section 0078, A flow cannula is connected to the pump section at its one end, extends from the pump section); and an electrode coupled to the intravascular blood pump, and configured to sense an electrocardiogram (EKG) signal of a patient’s heart (section 0057, such sensor may comprise electrodes of an electrocardiogram (ECG) device that are, for example, attachable to the skin of the 
Concerning claim 2, Siess discloses a controller 100 communicatively coupled to the intravascular blood pump 50 and the electrode 310 (Fig. 1, section 0084, The data processing unit is connected via corresponding signal lines at inputs  to additional measurement devices, e.g. an electrocardiograph (ECG). The ECG provides an ECG signal to the data processing unit), and configured to control a level of support provided by the intravascular blood pump by controlling a speed at which the rotor is rotatably driven (Sections 0095-0096, The speed command unit, in turn, provides at output 105 a correspondingly updated speed command signal set as the current setting value to the motor control unit. The motor control unit supplies a corresponding motor current required by the pumping device to establish the target speed level as defined by the speed command signal).
With respect to claim 4, Siess discloses the intravascular blood pump further comprises a drive cable 57 extending from the rotor through the catheter to the proximal end of the catheter, the drive cable being configured to rotatably drive the rotor (Fig.2, section 0078, the pumping device comprises a drive shaft protruding from the motor section into the pump housing of the pump section. The drive shaft drives an impeller 58 as a thrust element by means of which, during operation of the rotary pumping device, blood can be sucked through the inflow cage and discharged through the outlet openings).
Regarding claim 5, Siess discloses the intravascular blood pump further comprises a motor 51 positioned within the pump housing, the motor configured to 
Concerning claim 6, Siess discloses the controller is further configured to: process an EKG signal from the electrode; and determine a left ventricular end diastolic pressure (L VEDP) based on the EKG signal (section 0066, an actual value of EDLVP may also be determined by means of the employment of the ECG signal only. For example, the control device may be configured to monitor the ECG signal with respect to the R-wave which approximately coincides with the occurrence of the EDLVP).
With respect to claim 7, Siess discloses the controller is further configured to display at least one of the EKG signal and the LVEDP on a display 210 (Sections 0085, 0154,  On the display, setting parameters, monitored parameters, such as measured pressure signals, and other information, such as setting menus etc., can be displayed. Particularly, refined actual values, such as the EDLVP* or FG*, of the at least one characteristic parameter a may be displayed via the display device to a user. control device is configured to display the refined actual value EDLVP*; FG* on a display and/or to provide the refined actual value (EDLVP*) at an output of the control device).
Regarding claim 8, Siess discloses the controller is further configured to: process a first EKG signal from the electrode determine a first LVEDP based on the first EKG signal (Section 0107, with the ECG signal, the control device can be configured to threshold based on R-wave occurring in the ECG signal so that the actual value of the EDLVP can be determined based on the first derivative of LVPmeas as discussed above); store the first LVEDP in memory; process a second EKG signal from the electrode; determine a second LVEDP based on the first EKG signal; compare the second LVEDP to the first LVEDP accessed in the memory; and determine a difference between the second LVEDP and the first LVEDP (section 0137, 0139, the control device is configured to process the one or more of the at least one measuring signal (LVP.sub.meas) and/or a time series of actual values (EDLVP, FG) to provide the refined actual value (EDLVP*; FG*. The control device according to any one of the items 1-3, wherein the refined actual value (EDLVP*; FG*) is a moving average of a plurality of actual values (EDLVP; FG) and/or is based on a moving average of the one or more of the at least one measuring signal).
Concerning claim 9, Siess discloses the controller is further configured to determine a support recommendation for the intravascular blood pump based on the difference between the second LVEDP and the first LVEDP (Section 0151-0153, 0165, wherein control device is configured to produce an updated setting value (n.sub.VAD.sup.set) each time there is a predetermined difference between the refined actual value (EDLVP*; FG*) and the corresponding set-point value (EDLVP.sub.set; FG.sub.set); and/or wherein control device is configured to update the setting value (n.sub.VAD.sup.set) when a new refined actual value (EDLVP*; FG*) has been produced; and/or wherein control device is configured to update the setting value (n.sub.VAD.sup.set) periodically with a predetermined frequency. Producing an updated 
With respect to claim 10, Siess discloses the controller is further configured to determine a support recommendation to increase the support provided by the intravascular blood pump when the difference between the second LVEDP and the first LVEDP is positive (section 0165, producing an updated setting value (n.sub.VAD.sup.set) for the speed level based on the refined actual value (EDLVP*; FG*) and a predeterminable set-point value (EDLVP.sub.set; FG.sub.set))
Regarding claim 11, Siess discloses the controller is further configured to determine a support recommendation to decrease the support provided by the intravascular blood pump when the difference between the second LVEDP and the first LVEDP is negative (section 0165, producing an updated setting value (n.sub.VAD.sup.set) for the speed level based on the refined actual value (EDLVP*; FG*) and a predeterminable set-point value (EDLVP.sub.set; FG.sub.set).
Concerning claim 12, Siess discloses the controller is further configured to display the support recommendation on a display (Sections 0085, 0154,  On the display, setting parameters, monitored parameters, such as measured pressure signals, and other information, such as setting menus etc., can be displayed. Particularly, refined actual values, such as the EDLVP* or FG*, of the at least one characteristic parameter a may be displayed via the display device to a user. control device is configured to display the refined actual value EDLVP*; FG* on a display and/or to provide the refined actual value (EDLVP*) at an output of the control device).

Regarding claim 19, Siess discloses controlling, by one or more processors of a controller, an intravascular blood pump to pump at a first pump speed (section 0103, For the control of the pump speed of the pumping device 50, the data processing unit 110 is configured to derive and process the actual values of the EDLVP detected in or derived from the corresponding measuring signal LVP.sub.meas); receiving, by the one or more processors, an electrocardiogram (EKG) signal of the patient’s heart from an electrode coupled to the intravascular blood pump (section 0057, such sensor may comprise electrodes of an electrocardiogram (ECG) device that are, for example, attachable to the skin of the patient. Such an ECG signal provided by the ECG device may be used as one measuring signal representing one physical value related to the circulatory system); determining, by the one or more processors, a second pump speed based on the EKG signal, the second pump speed being different than the first pump speed and controlling, by the one or more processors, the intravascular blood pump to pump at the second pump speed (section 0165, producing an updated setting value (n.sub.VAD.sup.set) for the speed level based on the refined actual value (EDLVP*; FG*) and a predeterminable set-point value (EDLVP.sub.set; FG.sub.set).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yomtov (US 20110178361). 

determining, by the one or more processors, a need for pacing or defibrillation of the patient’s heart based on the EKG signal and controlling, by the one or more processors, the electrode to produce an electric charge within the patient’s heart to provide pacing or defibrillation of the patient’s heart (section 0041, pacemaker has output connections connected to the ventricular electrodes used for sensing the electrogram signal. In this arrangement, the pacemaker incorporates an internal control circuit so that the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Siess (US 20200038567) as applied to claim 1 above, and further in view of Bruno (US 4014317).
Regarding claim 3, Siess discloses the invention substantially as claimed however does not show the intravascular blood pump further comprises a flexible .
Claim Objections
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792